DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Amendment
This action is in response to the amendment filed on 9/20/2020.  Claims 5-7 and 17-23 have been canceled and claims 1-4, 8-16 and 24-39 are pending in the application. 
Claim Objections
Claim 35 objected to because of the following informalities:  
“the device of claim 29” should be changed to – The product of claim 29 --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 26 and 28 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Sandervovich [US 2017/0195141].
As claim 1, Sandervovich discloses a wireless communication device [Fig 2, Ref 110 or 120] comprising a memory [Fig 2, 236 or 276], and processing circuitry [Fig 2, Ref 234 or 274] coupled to the memory, the processing circuitry including logic to: cause transmission of a Request-to-Send (RTS) frame, the RTS frame including information regarding a length of a Clear-to-Send (CTS) frame to be sent to the device by responder device responding to the RTS frame, wherein the information is based on at least one of a length of a control trailer of the CTS frame and a length of a training field of the CTS frame [Fig 4A, Ref 410 for sending RTS to the another devices which includes a duration “information” that includes a length of CTS which is based on training field of CTS-TRN of Fig 4B, Par. 0086-0091 for RTS and Par. 0092-0098 for CTS with training field]; and process the CTS frame [Fig 4B, Ref 410 for receiving a CTS-TRN].
As claim 3, Sandervovich discloses the information is based on an estimated length of the CTS frame [Par. 0089 disclose length of CTS is estimated value].
As claim 4, Sandervovich discloses including a front-end module (FEM), a radio integrated circuit coupled to the FEM, and a plurality of antennas coupled to the FEM [Fig 2, Ref 226 are front end module for coupling to the antennas].
As claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Allowable Subject Matter
Claims 8-16, 24-25 and 28-35 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts in the record teaches determining that a device to include the computer processor is different from one or more devices to which a directional multigigabit (DMG) Request-to-Send (RTS) frame is addressed by an access point over a wireless medium; determining a length of a training field of the DMG RTS frame; determining a Clear-to-Send (CTS) time parameter associated with a DMG CTS frame sent from another device to the access point, the CTS time parameter being based on the length of the training field of the DMG RTS frame; and setting a network allocation vector (NAV) for the device based on the CTS time parameter to defer access to the wireless medium for a timeout period.
Claims 2 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 2 and 27, None of the prior arts in the record teaches determining the information is based on known beamforming capabilities of the responder device, and based on a rule predicting a length of a control trailer and beamforming trailer of the CTS frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li [US 2005/0141459] discloses a method and system for exchanging RTS with CTS that includes training sequence [Fig 3].
Chu [US 2015/0146808] discloses an RTS includes length of CTS which includes a preamble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414